Citation Nr: 0924015	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  98-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.   
 
2.  Entitlement to service connection for a skin disorder.   
 
3.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and October 1997 RO 
rating decisions.  The February 1996 RO decision, in 
pertinent part, denied service connection for residuals of a 
head injury, a cervical spine disability, residuals of a left 
eye injury, and for a skin disorder.  

The October 1997 RO decision, in pertinent part, denied 
service connection for a lung disorder, to include as due to 
asbestos exposure.  The Veteran provided testimony at a 
personal hearing at the RO in September 1998.  In July 2004, 
the Board remanded these matters for further development.  In 
December 2006 and December 2007, the Board again remanded 
these matters for further development.  

A February 2009 RO decision granted service connection and a 
10 percent rating for residuals of a head injury, effective 
July 18, 1995, and granted service connection and a 
noncompensable rating for a cervical spine disability, 
effective July 18, 1995.  Therefore, those issues are no 
longer on appeal.  

The issue of entitlement to service connection for a lung 
disorder, to include as due to asbestos exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  The Veteran does not currently have residuals of a left 
eye injury.  

2.  The Veteran does not currently have a skin disorder.  


CONCLUSIONS OF LAW

1.  Residuals of a left eye injury were not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  

2.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in February 1996, a 
rating decision in October 1997, a statement of the case in 
December 1997, a supplemental statement of the case in 
December 2000, correspondence in February 2001, a 
supplemental statement of the case in December 2002, 
correspondence in July 2004, a supplemental statement of the 
case in January 2006, a supplemental statement of the case in 
July 2007, and correspondence in February 2008.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a February 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for a 
"chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The Veteran contends that he has residuals of a left eye 
injury and a skin disorder that are related to service.  He 
specifically reports that he was severely beaten during 
service and suffered a left eye injury.  He also alleges that 
ever since his period of service, he would break out in 
rashes all over his body.  

The Veteran's available service treatment records show 
treatment for a left eye injury and for skin complaints.  An 
April 1994 emergency care treatment report noted that the 
Veteran was seen after suffering a physical assault the 
previous morning.  He had complaints including left eye pain, 
bilateral rib pain, neck pain, dizziness, and numbness under 
the nose.  The examiner reported that the Veteran had blood 
in the left eye and that he had a left subconjunctival 
hemorrhage.  It was noted that he had 20/20 visual acuity in 
both eyes.  The diagnoses included left eye subconjunctival 
hemorrhage.  Another April 1994 treatment entry noted that 
the Veteran was seen for follow up after an assault with 
injuries in April 1994.  The diagnoses included a left 
subconjunctival hemorrhage.  A subsequent April 1994 entry 
indicated that the Veteran was again seen for follow up of 
his status post a fight.  The examiner reported that the 
Veteran had a left temporal subconjunctival hemorrhage and 
that his fundi were normal.  The assessment was resolving 
contusions.  A further April 1994 entry noted that the 
Veteran's left eye subconjunctival hemorrhage was decreasing 
and that his pupils were equal, round, and regular, and that 
they reacted to light and accommodation.  It was also noted 
that the Veteran's fundi were normal.  The assessment was 
resolving contusions.  

A January 1995 treatment entry noted that the Veteran was 
seen for two weeks of severe pruritis.  It was reported that 
he had not had treatment and that he had no known contacts.  
The assessment was scabies, possible dermatitis.  On a 
medical history form at the time of the April 1995 separation 
examination, the Veteran checked that he had eye trouble and 
skin diseases.  He reported that he was beaten in 1994 and 
that he suffered head, eye, neck, and back trauma.  The 
reviewing did not specifically refer to any left eye problems 
or skin disorders.  The objective April 1995 separation 
examination report noted that the Veteran had blurriness in 
his left eye.  It was also reported that the Veteran had 
rashes and dry spots in regards to his skin.  There were 
notations that the Veteran's skin and lymphatics and general 
eye evaluation were normal.  The Veteran had 20/20 near 
vision in both eyes and 20/40 distance vision in both eyes at 
that time.  It was noted that he had a full field of vision 
and that he passed his color vision test.  

The first post-service evidence of record of any possible 
left eye problems and skin problems is in September 1995, 
approximately two months after the Veteran's period of 
service.  

A September 1995 VA general medical examination report noted 
that the Veteran was in the Navy from 1986 to 1995.  He 
reported that he was on an aircraft carrier for twenty-two 
months in the Gulf War areas, but that he had no symptoms or 
illnesses while there and no apparent exposures to the fires 
in Kuwait.  He reported that about a year earlier, while in 
Honolulu, he was severely beaten by a gang and that he 
suffered a trauma to his head with some left eye trauma, a 
fractured nose, and a hearing defect.  The Veteran also 
stated that he had an intermittent skin rash.  He described 
the rash as a dry red rash with spots and that he indicated 
that he had been given some medication for that problem.  He 
reported that no definite diagnosis had been given to him.  
The examiner reported that examination of the Veteran's eyes 
was negative.  The examiner did not refer to an examination 
of the Veteran's skin.  The impression included a previous 
trauma to the left eye with no indication of any residual 
severe damage.  It was also noted that there were no 
indications of any residuals from the Veteran's stay in the 
Gulf area.  A skin disorder was not diagnosed.  

A December 1996 VA general medical examination report noted 
that the Veteran reported that he would frequently break out 
in a rash over his elbows and feet.  It was noted that the 
etiology of the cause was unknown and that the Veteran did 
not have a rash at the present time.  The examiner reported 
that an examination of the skin showed no evidence of a rash 
at that time.  The impression included history of a skin rash 
of undetermined etiology.  The examiner commented that there 
was no rash and that there was nothing that a color 
photograph could demonstrate as to a skin disorder.  

A December 1996 eye examination report from B. D. Bellin, 
M.D., noted that the Veteran's eyes were nice and healthy.  
Dr. Bellin stated that he could find no abnormality.  

A November 1997 treatment entry from the Visual Connection 
noted that the Veteran reported that he was driving non-stop 
from Montana to Bremerton when he felt a sharp stabbing pain 
in his left eye in his left eye.  He reported that the pain 
subsided, but that the eye was increasingly irritated.  It 
was noted that the Veteran had an epithelial injury.  Another 
November 1997 entry, apparently from the same facility, 
related an impression of a corneal abrasion of the left eye.  
A subsequent November 1997 entry, the next day, of a phone 
conversation from another physician noted that the Veteran 
had good resolution and that his injury was a fingernail 
scratch to the eye.  

A February 1998 statement from C. G. Kurtz,, M.D., noted that 
since the Veteran's time in the Gull War, he had suffered 
problems with his skin.  The Veteran reported that he did not 
heal adequately.  Dr. Kurtz stated that such pointed to an 
immune system disruption that had been shown to have occurred 
in people that had been in the Gulf War.  Dr. Kurtz reported 
that it also sounded like the Veteran had something that 
almost mimicked psoriasis.  Dr. Kurtz indicated that, 
apparently, such disorder had been present during the period 
of time that the Veteran was in the service.  

A February 2000 VA mental health history and physical 
examination report noted that the Veteran reported skin 
rashes and possible contact dermatitis (nickel).  It was also 
reported that the Veteran's eyes were normal.  The diagnoses 
included dermatitis, contact (nickel).  A left eye disorder 
was not diagnosed at that time.  

A March 2008 VA eye examination report noted that the 
Veteran's claims file was available and reviewed.  The 
examiner reported that there were no records to review of a 
motor vehicle accident in 1987.  The examiner indicated that 
what the Veteran reported suffering at that time sounded like 
a superficial laceration of the conjunctiva or sclera without 
penetration of the globe.  It was noted that there was 
information concerning an April 1994 assault.  The examiner 
stated that the Veteran was examined in April 1994 and that 
the only involvement to the left eye was a subconjunctival 
hemorrhage.  It was reported that the Veteran was seen for 
follow up visits in April 1994 and that a visit in late April 
showed that the subconjunctival hemorrhage was resolving.  
The examiner indicated that there was no report of any 
internal ocular involvement of the let eye.  It was noted 
that the Veteran's last eye examination was fifteen years 
earlier when he was still on active duty.  The examiner 
related that the Veteran reported no visual problems other 
than needing over-the-counter readers for close work.  The 
examiner stated that the Veteran reported that he had no pain 
in either eye and only a mild burning occasionally.  The 
examiner described the results of the examination in detail.  
As to an impression, the examiner indicated that there 
"[were] no ocular residual effects from the 1994 assault."  
The examiner also stated that "the Veteran's current eye 
condition that [was] causing the burning of the eyes and [a] 
need for reading glasses [were] normal age related 
conditions."  

A March 2008 VA general medical examination report noted that 
the Veteran's claims file was present and reviewed.  The 
Veteran reported that he had a skin disorder that had its 
onset on a ship.  It was noted that the mechanism of the 
injury was unknown.  The Veteran reported that he had been 
told he had psoriasis.  He stated that he currently treated 
such disorders with some type of lotion for dry skin.  The 
Veteran indicated that the skin condition was constant and 
that it involved the elbows, knees, and ankles.  He stated 
that his skin condition was like dry skin.  He related that 
it would itch and that it was red.  The Veteran reported that 
his skin condition was not hot and that it was not associated 
with fever, chills, or sweats.  It was noted that there was 
no drainage or flakiness and that nothing seemed to increase 
the problem.  The Veteran stated that his skin problem was 
decreased by lotion, but only to some degree.  He indicated 
that he was treated for such disorders during service.  

The examiner indicated that the Veteran reported that he had 
a rash as described above.  The examiner noted that the 
Veteran denied having any moles, scars, or concerns.  The 
examiner stated that the Veteran had no rashes, but that he 
did have dry skin over his elbows, feet, and knees, but no 
indication of anything other than dry skin.  As to diagnoses, 
the examiner indicated that regarding the Veteran's claim 
skin disorder, "there [was] no evidence of [a] skin disorder 
on [her] examination."  The examiner stated that the Veteran 
"[did] have dry skin, but no dermatological condition other 
than dry skin."  The examiner further commented that "there 
[was] no evidence that this [was] at all in any way caused by 
[the Veteran's] military served based on medical record 
review."  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the majority of the evidence of 
record does not show current residuals of a left eye injury 
or a skin disorder.  For example, a September 1995 VA general 
medical examination report related an impression that 
included a previous trauma to the left eye with no indication 
of any residual severe damage.  Additionally, a skin disorder 
was not diagnosed at that time.  A December 1996 VA general 
medical examination report indicated diagnoses including a 
history of a skin rash of undetermined etiology.  The 
examiner specifically commented that there was no rash and 
that there was nothing that a color photograph could 
demonstrate as to a skin disorder.  A December 1996 eye 
examination report from Dr. Bellin indicated that the 
Veteran's eyes were nice and healthy and that he could find 
no abnormality.  

Additionally, the Board observes that November 1997 treatment 
entries from the Visual Connection indicate that the Veteran 
suffered an intercurrent eye injury.  Any diagnosed eye 
disorder at that time was not related to the Veteran's period 
of service.  

The Board observes that a February 1998 statement from Dr. 
Kurtz noted that the Veteran reported that he had suffered 
problems with his skin since the Gulf War.  The Veteran 
reported that he did not heal adequately.  Dr. Kurtz stated 
that such pointed to an immune system disruption that had 
been shown to have occurred in people that had been in the 
Gulf War.  Dr. Kurtz reported that it also sounded like the 
Veteran had something that almost mimicked psoriasis.  Dr. 
Kurtz stated that, apparently, such disorder had been present 
during the period of time that the Veteran was in the 
service.  Board observes that the Veteran's statements that 
he had suffered problems with his skin since the Gulf War and 
that his skin did not heal adequately were nothing more than 
a recitation of his claimed history.  As such, they are not 
probative in linking any skin disorder with service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

Additionally, the Board observes that there is no indication 
that Dr. Kurtz reviewed the Veteran's claims file in 
providing his opinions that it sounded like the Veteran had 
something that mimicked psoriasis and that such disorder had 
been present during his period of service.  Although an 
examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Given these circumstances, the Board finds that Dr. 
Kurtz's opinions have little probative value in this matter.  

Further, the Board notes that a February 2000 VA mental 
health history and physical examination report noted that the 
Veteran reported skin rashes and possible contact dermatitis 
(nickel).  The diagnoses included dermatitis, contact 
(nickel).  The Board observes that the Veteran's statement 
that he had skin rashes and possible contact dermatitis was 
nothing more than a recitation of the Veteran's claimed 
belief.  See LeShore, supra.  Further, there is no indication 
that the VA examiner reviewed the Veteran's claims file in 
providing the diagnosis of dermatitis, contact (nickel).  
Therefore, the Board finds the February 2000 VA mental health 
history and physical examination report has little probative 
value in this matter.  See Swann, supra.  

Conversely, the Board notes that the March 2008 VA eye 
examination report noted that the Veteran's claims file was 
available and reviewed.  The VA examiner indicated, as to an 
impression, that there "[were] no ocular residual effects 
from the 1994 assault."  The examiner also stated that "the 
Veteran's current eye condition that [was] causing the 
burning of the eyes and [a] need for reading glasses [were] 
normal age related conditions."  The Board observes that the 
VA examiner reviewed the Veteran's claim file, including his 
service treatment records, and described the results of the 
eye examination in detail.  Additionally, the March 2008 VA 
general medical examination report indicated that the 
Veteran's claims file was reviewed.  As to diagnoses, the 
examiner stated that regarding the Veteran's claimed skin 
disorder, "there [was] no evidence of [a] skin disorder on 
[her] examination."  The examiner remarked that the Veteran 
"[did] have dry skin, but no dermatological condition other 
than dry skin."  The examiner further commented that "there 
[was] no evidence that this [was] at all in any way caused by 
[the Veteran's] military served based on medical record 
review."  The Board observes that the VA examiner, pursuant 
to the March 2008 examination, reviewed the Veteran's claims 
folder and performed a current skin examination.  The 
opinions and diagnoses provided pursuant to the March 2008 VA 
examinations, respectively, also reflect the probative 
evidence of record.  Therefore, the Board finds that the 
March 2008 opinions from the examiner pursuant to the VA eye 
examination and from the examiner pursuant to the VA general 
medical examination, respectively, are the most probative in 
this case.  See Wensch v. Princip, 15 Vet. App. 362 (2001).  

Therefore, the Board finds that the probative evidence fails 
to show any medical diagnoses indicating that the Veteran 
currently has residuals of a left eye injury and a skin 
disorder.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the probative 
evidence indicates no presently diagnosed residuals of a left 
eye disorder and skin disorder, and thus service connection 
for such disorders is not warranted.  

The Veteran has alleged that his claimed residuals of a left 
eye disorder and skin disorder had their onset during his 
period of service.  While he is competent to describe his 
symptoms, as a layperson, however, the Veteran is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

As the preponderance of the evidence is against a finding 
that the Veteran currently suffers from diagnosed residuals 
of a left eye injury and a skin disorder, his claims for 
service connection must be denied.  38 .S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a left eye disorder is 
denied.  

Service connection for a skin disorder is denied.  




REMAND

The remaining issue on appeal is entitlement to service 
connection for a lung disorder, to include as due to asbestos 
exposure.  The Board finds that there is a further VA duty to 
assist the Veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

The Veteran's available service treatment records show 
references to possible lung problems.  On a medical history 
report at the time of the April 1995 separation examination, 
the Veteran checked that he had asthma and shortness of 
breath.  The reviewing examiner reported that the Veteran had 
asthma and self-admitted shortness of breath associated with 
long walks.  The objective April 1995 separation examination 
report included a notation that the Veteran's lungs and chest 
were normal.  A June 1995 treatment entry noted that the 
Veteran was separating from the Navy and that he wanted to 
document all injuries he incurred while on active duty. The 
Veteran indicated that he had a history of asbestos work in 
1986 and 1987 while removing asbestos from the Naval Hospital 
in Oakland.  It was noted that, presently, there was no 
indication of asbestos surveillance as this was a replacement 
record from the original which was lost.  The assessment did 
not refer to any lung problems.  On a July 1995 dental health 
questionnaire, the Veteran checked that he had a persistent 
cough and asthma.  No diagnoses were provided.  

Post-service treatment records show treatment for possible 
lung problems.  

For example, a September 1995 VA general medical examination 
report related an impression that included "indication of 
asbestosis".  A May 1996 treatment entry related an 
impression that included reactive airway disease.  

This case was previously remanded by the Board in June 2008, 
partly to schedule the Veteran for a VA examination to 
determine the nature of any current lung disorder.  The Board 
requested that the examiner offer an opinion as to whether it 
is as likely as not that any currently diagnosed lung 
disorder is related to the Veteran's period of service, to 
include any asbestos exposure during service.  

The Veteran was afforded a VA general medical examination in 
March 2008.  It was noted that the Veteran reported that he 
had a chronic lung condition with an onset in "1968".  It 
was reported that the Veteran stated that the mechanism of 
his lung problems was asbestos exposure.  The examiner stated 
that the Veteran received no specific treatment regarding his 
lung condition, although he was currently on an Albuteral 
inhaler and a Flunisolide nasal inhaler.  The Veteran 
reported that he had undergone a sleep apnea study which 
revealed mild obstructive sleep apnea that was not felt to 
warrant continuous airway pressure.  He reported that it was 
still under discussion whether he should undergo continuous 
positive airway pressure therapy.  The Veteran indicated that 
he had constant shortness of breath that was increased with 
exercise.  He stated that his shortness of breath was 
decreased with rest and with his inhalers.  The examiner 
indicated that there had never been a chest X-ray to suggest 
pleural thickening or pleural plaques.  

The examiner reported that the veteran denied that he had a 
cough, sputum, or hemoptysis.  The examiner indicated that 
the Veteran did report that he had wheezing and asthma.  It 
was noted that the Veteran reported that he had asthma since 
he was a child.  The examiner stated that the Veteran denied 
that he had pneumonia, pulmonary tuberculosis, or a pulmonary 
embolism.  The examiner indicated that the Veteran reported 
that he had no seasonal respiratory symptoms.  The examiner 
stated that the Veteran did report exercise-induced 
respiratory symptoms, but no cold-induced respiratory 
symptoms.  The examiner stated that the Veteran's lungs were 
clear to auscultation with good excursion.  It was noted that 
no wheezes, rhonchi, or rales were appreciated.  

The examiner reported that pulmonary function tests related a 
conclusion of moderate obstructive airway disease and 
moderate neuromuscular disease.  The examiner stated that 
there was no indication that there had been any pleural 
plaque thickening or pleural complications that she had been 
able to identify through a review of the medical record.  The 
examiner indicated that, therefore, the Veteran did not have 
asbestosis.  The examiner related that the findings on the 
pulmonary function tests were consistent with asthma, given 
the results of the bronchodilator.  The examiner commented 
that, in addition, there was chronic obstructive pulmonary 
disease (COPD) due smoking and not due to asbestos exposure.  
As to diagnoses, the examiner reported that there was no 
evidence of asbestosis.  The examiner stated that in her 
medical opinion, the Veteran did not have the diagnosis of 
asbestosis based on her review of the service medical 
records.  In a March 2008 addendum, the examiner reported 
that a chest X-ray related an impression of low lung volumes 
with mild interstitial prominence at the lung bases.  

The Board observes that the examiner indicated that the 
Veteran did not have asbestosis based on a review of his 
service treatment records.  The Board notes, however, that 
the examiner did not address whether the Veteran's asthma was 
related to his period of service.  Additionally, the examiner 
stated that the Veteran also had chronic obstructive 
pulmonary disease due to smoking and not due to asbestos 
exposure.  The examiner did not specifically address whether 
the Veteran's COPD was related to his period of service.  The 
Board notes that the December 2007 remand specifically 
requested that the examiner address whether any currently 
diagnosed lung disorder was related to the Veteran's period 
of service, to include asbestos exposure.  Thus, 
unfortunately, the case must again be remanded to obtain an 
additional opinion in this matter.  See Stegall v. West, 11 
Vet. App. 268 (199

Accordingly, these issues are REMANDED for the following:  

1.  Make arrangements for the claims 
folder to be forwarded to the examiner who 
conducted the March 2008 VA general 
medical examination for review.  The 
report should indicate that such has been 
accomplished.  The examiner should 
diagnose all current lung disorders.  
Based on a review claims file and 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any diagnosed 
lung disorders are etiologically related 
to the Veteran's period of service, to 
include any exposure to asbestos during 
service.  The examiner should specifically 
address lung conditions such as asthma and 
COPD, if either is diagnosed.  If the 
examiner finds that any diagnosed lung 
disorder existed prior to service, the 
examiner should comment on whether any 
such pre-service condition was permanently 
worsened by service.  In the event the 
examiner is not available, the claims 
folder should be reviewed by another 
examiner to provide the requisite opinion.  

2.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
a lung disorder, to include as due to 
asbestos exposure.  If the claim is 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

cont


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


